Citation Nr: 1039574	
Decision Date: 10/22/10    Archive Date: 10/27/10

DOCKET NO.  09-49 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for the residuals of a 
vertebra fracture with traumatic arthritis and degenerative disc 
disease of the lumbosacral spine, currently rated as 50 percent 
disabling.   


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel 






INTRODUCTION

The Veteran had active military service from September 1943 to 
March 1946.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2008 rating action by the Department of 
Veterans Affairs (VA) Regional Office (RO) located in Waco, 
Texas.                  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

In June 2008, the Veteran requested that his service- connected 
low back disability be reevaluated for a higher rating.

A VA examination was conducted in October 2008.  At that time, 
the Veteran stated that he had chronic low back pain which 
radiated into his thighs.  He indicated that he took Methadone 
and Oxycodone to relieve his low back pain.  The Veteran also 
noted that he used a motorized wheelchair while he was shopping.  
According to the Veteran, in August 2006, he had a stimulator 
placed in his spinal cord in order to help control his pain.  
Following the physical examination, the Veteran was diagnosed 
with traumatic arthritis and degenerative disc disease of the 
lumbosacral spine, status post lumbosacral trauma with 
compression vertebrae fracture.  The examiner stated that the 
Veteran had limited ability to walk due to neurogenic 
claudication.  The examiner further noted that there was no 
definite radiculopathy.    

By a November 2008 rating action, the RO denied the Veteran's 
claim for an increased rating for his service-connected low back 
disability, characterized as residuals of a vertebra fracture 
with traumatic arthritis and degenerative disc disease of the 
lumbosacral spine.  The Veteran disagreed with the decision and 
subsequently filed a timely appeal.  

In the Veteran's substantive appeal (VA Form 9), dated in 
December 2009, he stated that his condition had worsened since 
his last VA examination.  The Veteran reported that pain 
management had increased his Methadone dosage.  He further noted 
that he was using a cane to ambulate and that he sometimes used a 
walker.  According to the Veteran, his lower back and hips would 
also lock up at times and he could not move for several seconds.      

In light of the above and the Veteran's statements regarding the 
worsening of his symptoms, and given that the Veteran's last VA 
examination to evaluate the severity of his low back disability 
was performed in October 2008, the RO must afford the Veteran a 
new examination.  See Green v. Derwinski, 1 Vet. App. 121, 124 
(1991) (fulfillment of the statutory duty to assist includes the 
conduct of a thorough and contemporaneous medical examination, 
one which takes into account the records of prior treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one).

In a Statement of Accredited Representative in Appealed Case, 
dated in January 2010, the Veteran's representative, Disabled 
American Veterans, stated that the RO failed to consider a 
separate evaluation for the Veteran's neurological impairment.  
In this regard, the Board observes that separate ratings may be 
assigned for the separate and distinct manifestations of the same 
injury.  Esteban v. Brown, 6 Vet. App. 259 (1994).  In the 
October 2008 VA examination report, the examiner did recognize 
the Veteran's complaints of low back pain which radiated into his 
thighs.  However, upon physical examination, the Veteran had 
normal lower extremity motor function and normal lower extremity 
sensory function.  In addition, the examiner specifically noted 
that there was no definite radiculopathy.  Thus, in light of the 
above, the Board agrees with the RO's decision to not assign a 
separate rating for any neurologic impairment.  Nevertheless, the 
Board observes that after the Veteran's October 2008 VA 
examination, the Veteran, in his January 2009 notice of 
disagreement (NOD), reported that he had numbness in his lower 
back, testicles, and legs.  Therefore, upon remand, the RO should 
once again consider whether separate compensable ratings are 
warranted for any nerve damage present.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The RO must schedule the Veteran for a VA 
orthopedic/neurological examination to 
determine the current severity of his 
lumbosacral spine disability, to include any 
neurological manifestations affecting either 
lower extremity.  The claims folder and a 
copy of this remand must be made available to 
the examiner for review in conjunction with 
the examination.  All indicated testing 
should be conducted.  The examiner must 
specifically review the October 2008 VA 
examination report.     

The examiner is requested to record pertinent 
medical complaints, symptoms, and clinical 
findings.  Specifically, the examiner should 
perform full range of motion studies of the 
lumbosacral spine.  Whether there is any 
pain, weakened movement, excess fatigability 
or incoordination on movement should be 
noted, and the examiner should identify and 
state at what point pain begins and ends.  
The examiner should address whether and to 
what extent there is likely to be additional 
range of motion loss due to any of the 
following: (1) pain on use, including during 
flare-ups; (2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether pain 
limits functional ability during flare-ups or 
with activity.  All limitation of function 
must be identified.  If there is no pain, no 
limitation of motion, and/or no limitation of 
function, such facts must be noted in the 
report.

The examiner should determine the nature, 
extent, and severity of any associated nerve 
impairment (e.g., radiculopathy) that may be 
present.  If there is such impairment, the 
examiner should determine which nerve groups 
are involved with the radiculopathy, and 
characterize the overall neurological 
impairment in each lower extremity as mild, 
moderate, moderately severe, or severe.

The examiner should also determine whether, 
and if so to what extent, the Veteran has 
experienced incapacitating episodes of 
intervertebral disc syndrome due to his 
service-connected lumbosacral spine 
disability.  An incapacitating episode is a 
period of acute signs and symptoms due to 
intervertebral disc syndrome that requires 
bed rest prescribed by a physician.

A complete rationale for all opinions 
expressed must be provided.

2.  After completion of the above and any 
other development deemed necessary, the RO 
should review and re-adjudicate the issue on 
appeal.  Consideration should be given to the 
assignment of separate ratings for associated 
neurological abnormalities, to include 
radiculopathy of either lower extremity, if 
found.  See Esteban, 6 Vet. App. at 259.  If 
such action does not grant the benefit 
claimed, the RO should provide the Veteran 
and his representative a supplemental 
statement of the case and an appropriate 
period of time should be allowed for 
response.  Thereafter, the case should be 
returned to this Board for appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



